
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.30


GRAPHIC [g51759.jpg]

SEPARATION AGREEMENT AND GENERAL RELEASE

        This Separation Agreement and General Release ("Agreement") is entered
into between Renee Luhr ("Employee"), and Omnicell, Inc. ("Employer")
(collectively, "the Parties").

        WHEREAS, the Parties agree that Employee's employment with Employer
should terminate and that certain potential claims between them should be fully
and finally resolved. In exchange for the good and valuable consideration set
forth herein, the Parties agree as follows:

        1.    Termination of Employment.    Employee's employment with Employer
will terminate as of the close of business on February 15, 2009 (the
"Termination Date").

        2.    Pre-Existing Obligations.    Whether this Agreement is executed or
not, Employee will receive:

        a.    Existing Benefits.    Employer will continue to pay Employee
Employee's benefits (in effect immediately prior to execution of this Agreement)
through the end of the month that includes the Termination Date.

        b.    MBO Eligibility.    Employee will remain eligible for a payout
under the MBO program for Q4 of 2008 in accordance with the usual requirements
of achievement of Employer objectives, achievement of Employee's MBO objectives
as determined by Employee's management and approval by the Compensation
Committee of the Omnicell Board of Directors for the payout under the overall
MBO program generally.

        3.    Separation Benefits.    In consideration of Employee's obligations
set forth in this Agreement, Employer agrees to provide to Employee the
following (the "Separation Benefits"):

        a.    Separation Payment.    Within two (2) weeks following the
expiration of the revocation period set forth in paragraph 6 below, Employer
will pay Employee, in a lump sum amount, the sum of Two Hundred and
Seventy-Seven Thousand, Six Hundred and Sixty-Six Dollars and Sixty-Six Cents
($277,666.66), less the usual withholdings for taxes, etc.

        b.    COBRA Health Insurance Benefits.    Employee shall have the
opportunity to elect, by written notice, continuation health care coverage
pursuant to COBRA, 29 U.S.C. § 1161 et seq., for a period beginning after the
Termination Date and continuing for so long as required by law. To the extent
that Employee is entitled to and does elect COBRA coverage, Employer will
reimburse Employee for the Employer portion of Employee's COBRA premiums for a
period of fourteen (14) months after the Termination Date, or until Employee
becomes eligible for coverage under any other group health plan, whichever
period is shorter.

        c.    Outplacement Services.    Employer agrees to provide Employee with
outplacement services from an outplacement assistance firm to be determined by
Employer.

        d.    No Other Payments.    Employer and the other entities released
herein shall not be required to make any other payments to Employee, Employee's
beneficiaries or dependents, or otherwise on Employee's behalf, except as
specifically described herein. Employer will make tax withholding and other
appropriate deductions from any payments described in this paragraph 3.

        4.    Employee Obligations.    In consideration of Employer's promises
set forth herein, Employee agrees to the following obligations:

        a.    Return of Employer Property.    Employee agrees that, upon
execution of this Agreement, Employee will have returned to Employer all company
equipment and materials received by Employee in the course of Employee's
employment, including without limitation any computer(s) or other equipment
provided to Employee, all paper and electronic company documents including

--------------------------------------------------------------------------------



memoranda, customer lists, price lists, marketing materials, reports and
analyses, and all copies thereof, and that Employee has destroyed any electronic
copies of such materials remaining in Employee's possession after Employee has
complied with the requirements of this paragraph. In the event Employee has not
done so, Employer may, in its sole and absolute discretion, determine the value
of such company equipment and materials not returned and deduct such value from
any payments due under this Agreement, provided, that in no event shall the
payments due under this Agreement be less than one week of Employee's base
salary. No such deductions shall in any way limit Employer's ability to seek any
other relief or otherwise enforce its rights with respect to any such company
equipment and materials.

        b.    Proprietary Information Obligations.    Employee represents
Employee has complied with all the terms of Employer's Proprietary Information
and Inventions Agreement signed by Employee. Further, Employee agrees that, in
compliance with the Proprietary Information Agreement, Employee will continue to
preserve as confidential all trade secrets, confidential knowledge, data or
other proprietary information relating to customers, customer lists, business
and sales plans, products, processes, know-how, designs, formulas, developmental
or experimental work, computer programs, databases, other original works of
authorship, financial information or other subject matter pertaining to any
business of Employer or any of its employees, customers, clients or consultants.

        5.    General Release of Claims and Covenant Not to Sue by
Employee.    Also in consideration of the promises made hereunder, to the
maximum extent permitted by law, Employee agrees for Employee and Employee's
heirs, beneficiaries, devisees, executors, administrators, attorneys, personal
representatives, successors and assigns, hereby forever to release, discharge,
and covenant not to sue Employer, its past, present, or future parents,
subsidiaries, and/or other affiliates; all of the past and present directors,
officers, shareholders, employees and other agents and representatives of such
entities; and any employee benefit plans in which Employee is or has been a
participant by virtue of employment with Employer from or for any and all
claims, debts, demands, accounts, judgments, rights, causes of action, claims
for equitable relief, damages, costs, obligations, responsibility and liability
of every kind and character whatever (including attorneys' fees and costs),
whether in law or equity, known or unknown, asserted or unasserted, suspected or
unsuspected, which Employee has against such entities as of the execution of
this Agreement, including without limitation any and all claims arising out of
Employee's employment with Employer or the termination thereof, and any and all
claims arising under federal, state, or local laws relating to employment,
including without limitation claims of wrongful discharge, retaliation, breach
of express or implied contract, fraud, misrepresentation, defamation, or
liability in tort, claims of any kind that may be brought in any court or
administrative agency, including without limitation claims under Title VII of
the Civil Rights Act of 1964, the Americans with Disabilities Act, the Family
and Medical Leave Act, and similar state or local statutes, ordinances, and
regulations, provided, however, that this Agreement shall not extend to claims
for pension, retirement, or savings benefits which are inalienable under the
terms of any employee benefit plan.

        6.    Release of Age Discrimination Claims; Periods for Review and
Reconsideration.    

        a.     Employee understands and agrees that this Agreement includes a
release of claims arising under the Age Discrimination in Employment Act (ADEA),
and that this Agreement does not waive rights or claims that may arise after the
date the waiver is executed. Employee understands and warrants that Employee has
a period of twenty-one (21) days to review and consider this Agreement. Employee
is hereby advised to consult with an attorney prior to executing the Agreement.
By Employee's signature below, Employee warrants that Employee has had the
opportunity to do so and to be fully and fairly advised by that legal counsel as
to the terms of the Agreement. Employee further understands that Employee may
use as much or all of this 21-day period as Employee wishes before signing.

2

--------------------------------------------------------------------------------



        b.     Employee further understands that Employee has seven (7) days
after signing this Agreement to revoke the Agreement by notice in writing to
Omnicell's Vice President, Human Resources, located at 1201 Charleston Road,
Mountain View, CA 94043 ("Employer Contact"). This Agreement shall be binding,
effective, and enforceable upon Employee upon the expiration of this seven-day
revocation period without the Employer Contact having received such revocation,
but not before such time. Employee understands and agrees that any payments
hereunder shall not be made prior to the expiration of this seven-day revocation
period.

        7.    Waiver of California Civil Code § 1542.    Employee hereby agrees
to waive Section 1542 of the California Civil Code, which states:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

        8.    Taxes.    To the extent any taxes may be due beyond those withheld
by Employer on any portion of payments made or other consideration provided
pursuant to this Agreement, Employee agrees to pay such taxes and to indemnify
and hold Employer and its agents and affiliates harmless for any tax payments
owed, interest and/or penalties as a result of any failure by Employee to pay
such taxes.

        9.    No Admission.    Employee understands and agrees that Employer has
admitted no liability or obligation to provide the consideration contemplated
herein.

        10.    Confidentiality.    Employee agrees not to disclose the existence
or terms of this Agreement to any person other than Employee's lawyer,
accountant, income tax preparer and spouse or domestic partner (if any), except
pursuant to written authorization by Employer or as compelled by law, and that
Employee will be responsible for any further disclosure of such information made
by such persons. This Agreement may be used as evidence in any subsequent
proceeding alleging its breach.

        11.    Severability and Consequences of Invalid Terms.    Should any
portion or provision of this Agreement be found void or unenforceable for any
reason by a Court of competent jurisdiction, the Parties intend that all
portions and provisions of this Agreement be enforced to the maximum extent they
would have been enforceable in the original Agreement. If such portion or
provision cannot be so modified to be enforceable, the unenforceable portion
shall be deemed severed from the remaining portions and provisions of this
Agreement, which shall otherwise remain in full force and effect.

        12.    Counterparts.    This Agreement may be executed in two or more
counterparts, each of which will be deemed an original, but all of which
together shall constitute one and the same instrument.

        13.    Governing Law.    This Agreement shall be governed and construed
in all respects in accordance with the laws of the State of California without
regard to the conflict of laws rules contained therein.

        14.    Understanding and Authority.    There are no representations,
promises or agreements between Employer and Employee other than those expressly
set forth in herein. The Parties have read this Agreement in its entirety; fully
understand and agree to its terms and provisions; and intend and agree that it
be final and binding.

3

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, and intending to be legally bound, the Parties have
executed the foregoing on the dates shown below.

Employee   Omnicell, Inc.
  
 
 
 
 
 
 

--------------------------------------------------------------------------------

Signature  

--------------------------------------------------------------------------------

Date  

--------------------------------------------------------------------------------

Signature  

--------------------------------------------------------------------------------

Date
  
 
 
 
 
 
         

--------------------------------------------------------------------------------

Title

4

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.30

